FILED
                            NOT FOR PUBLICATION                             DEC 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10085

               Plaintiff - Appellee,             D.C. No. 1:03-cr-05053-AWI

  v.
                                                 MEMORANDUM *
ANTHONY LEON JOHNSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Anthony Leon Johnson appeals from the denial of his motion to reconsider

his 240-month sentence. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson contends that the district court improperly denied his motion to

reconsider his sentence pursuant to 18 U.S.C. § 3582(c) by failing to consider a

sentence outside of the career offender guidelines. The district court did not have

jurisdiction to resentence Johnson based on his § 3582(c) motion because Johnson

was sentenced pursuant to Guideline § 4B1.1. See United States v. Wesson, 583

F.3d 728, 730-32 (9th Cir. 2009).

      Johnson also contends that his sentence was substantively unreasonable. In

Johnson’s previous appeal, this court already determined that his 240-month

sentence was reasonable.

      AFFIRMED.




                                          2                                   11-10085